Exhibit 10.32

 

 

 

AMENDED AND RESTATED SECURITYHOLDERS AGREEMENT

by and among

DOMUS HOLDINGS CORP.

and the SECURITYHOLDERS that are parties hereto

DATED AS OF January 5, 2011

 

 

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITYHOLDERS AGREEMENT dated as of January 5, 2010 (this
“Agreement”), by and among Domus Holdings Corp., a Delaware corporation (the
“Company”), and the Securityholders that are parties hereto (each, a
“Securityholder” and, collectively, the “Securityholders”).

WHEREAS, the Company and the Securityholders have previously entered into a
Securityholders Agreement dated as of April 10, 2007 (the “Original Agreement”);

WHEREAS, upon consummation of the Exchange Transactions, RCIV Holdings
(Luxembourg) S.à.r.l., a Luxembourg société à responsabilité limitée (“RCIV
Luxco”), a wholly owned subsidiary of RCIV Holdings, L.P, a Cayman Islands
exempted limited partnership (“RCIV Cayman”), will own Convertible Notes
convertible into an equity interest in the Company;

WHEREAS, the Securityholders each own capital stock, or Convertible Notes
convertible into capital stock, of the Company and may, from time to time
thereafter, acquire additional equity interests in the Company; and

WHEREAS, each Securityholder deems it to be in the best interest of the Company
and the Securityholders to amend and restate the Original Agreement and enter
into this Agreement to set forth their agreements with respect to certain
matters concerning the Company.

NOW, THEREFORE, in consideration of the premises and of the mutual consents and
obligations hereinafter set forth, intending to be legally bound, the parties
hereto hereby agree as follows:

Section 1. Definitions.

As used in this Agreement:

“Accelerated Issuance” has the meaning set forth in Section 5.

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Person. For the avoidance of doubt, the term “Affiliate” as applied to the
Sponsor Funds, shall not at any time include Co-Investment Holdings or any
portfolio companies of Apollo Management V, L.P., Apollo Management VI, L.P.,
and Apollo Management VII, L.P. or any of their affiliates. As used in this
definition, the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” means possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any partnership or other
ownership interest, by contract or otherwise) of a Person.

“Agreement” has the meaning set forth in the preamble.

“AIF VI” means Apollo Investment Fund VI, LP, a Delaware limited partnership.

 

2



--------------------------------------------------------------------------------

“Apollo Group” means AIF VI, Domus Investment, RCIV Cayman, RCIV Luxco and
Co-Investment Holdings, collectively with each of their respective Affiliates.

“Board” means the Board of Directors of the Company and any duly authorized
committee thereof. All determinations by the Board required pursuant to the
terms of this Agreement shall be made in the good faith sole discretion of the
Board and shall be binding and conclusive.

“Bylaws” means the Company’s Amended and Restated Bylaws, as the same may be
amended from time to time.

“Charter” means the Company’s Amended and Restated Certificate of Incorporation,
as the same may be amended from time to time.

“Class A Common Stock” means the Class A common stock of the Company, par value
$.01 per share.

“Class B Common Stock” means the Class B common stock of the Company, par value
$.01 per share.

“Closing Date” means the date of the closing of the Exchange Transactions.

“Co-Investment Holdings” means Domus Co Investment Holdings LLC, a Delaware
limited liability company.

“Co-Investors” means the members of Co-Investment Holdings.

“Common Stock” means the Class A Common Stock, and the Class B Common Stock,
collectively, and any class of common stock into which the Class A Common Stock
or Class B Common Stock may be reclassified, converted or exchanged.

“Company” has the meaning set forth in the preamble.

“Company Offered Securities” has the meaning set forth in Section 5.

“Convertible Notes” means 11.00% Series A Convertible Notes due 2018, 11.00%
Series B Convertible Notes due 2018, and 11.00% Series C Convertible Notes due
2018 issued by Realogy.

“Domus Investment” means Domus Investment Holdings, LLC, a Delaware limited
liability company.

“Director” has the meaning set forth in Section 7.1.

“Disposition” means any direct or indirect transfer, assignment, or sale or any
other disposition for value, of Common Stock (or in the event that the Sponsor
Funds own equity securities of the Company other than Common Stock, which shall
not include any transfer, conversion, assignment, or sale or any other
disposition of Convertible Notes, Disposition shall have a correlative meaning
with respect to such securities), or any other transfer of beneficial ownership
of Common Stock (excluding, for the avoidance of doubt, granting of a security
interest, hedging or borrowing transactions or

 

3



--------------------------------------------------------------------------------

pledges or hypothecations in connection therewith) whether voluntary or
involuntary. “Dispose” has a correlative meaning.

“Disposition Notice” has the meaning set forth in Section 2(i).

“Disposition Transaction” has the meaning set forth in Section 2(i).

“Existing Notes” means the 10.50% Senior Notes due 2014, 11.00%/11.75% Senior
Toggle Notes due 2014, and 12.375% Senior Subordinated Notes due 2015 issued by
Realogy.

“Exchange Transactions” means the exchange of the Existing Notes for the New
Notes.

“Extended Maturity Notes” means the new 11.50% Senior Cash Notes due 2017, new
12.00% Senior Cash Notes due 2017, and new 13.375% Senior Subordinated Notes due
2018 issued by Realogy.

“MIRA” means the Management Investor Rights Agreement, as may be amended, from
time to time, by and among the Company, the Sponsor Funds and certain members of
Realogy management.

“New Notes” means the Extended Maturity Notes and the Convertible Notes.

“Original Agreement” has the meaning set forth in the recitals.

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, a governmental entity or any department, agency or political
subdivision thereof or any other entity.

“Preemptive Event” has the meaning set forth in Section 4.

“Proportionate Percentage” with respect to any Securityholder, shall mean a
number (expressed as a percentage) equal to a fraction, the numerator of which
is the total number of shares of Common Stock proposed to be transferred by the
Sponsor Funds in the Disposition Transaction and the denominator of which is the
total number of shares of Common Stock owned by the Sponsor Funds.

“Public Offering” means any underwritten public offering of Common Stock by the
Company or any selling Securityholders pursuant to an effective registration
statement filed by the Company with the Securities and Exchange Commission
(other than (i) a registration relating solely to an employee benefit plan or
employee stock plan, a dividend reinvestment plan, or a merger or a
consolidation, (ii) a registration incidental to an issuance of securities under
Rule 144A, (iii) a registration on Form S-4 or any successor form, or (iv) a
registration on Form S-8 or any successor form) under the Securities Act of
1933, as amended, including the rules and regulations promulgated thereunder
(the “Securities Act”).

“Qualified Public Offering” means (a) an Underwritten Offering of shares of
Class A Common Stock by the Company or any selling securityholders pursuant to
an effective Registration Statement

 

4



--------------------------------------------------------------------------------

filed by the Company with the SEC (other than (i) a registration relating solely
to an employee benefit plan or employee stock plan, a dividend reinvestment
plan, or a merger or a consolidation, (ii) a registration incidental to an
issuance of securities under Rule 144A, (iii) a registration on Form S-4 or any
successor form, or (iv) a registration on Form S-8 or any successor form) under
the Securities Act, pursuant to which the aggregate offering price of the
Class A Common Stock (by the Company and/or other selling securityholders) sold
in such offering (together with the aggregate offering prices from any prior
such offerings) is at least $200 million and (b) the listing of Company Class A
Common Stock on the NASDAQ Global Select Market, the NASDAQ Global Market, the
New York Stock Exchange or any successor exchange to the foregoing.

“RCIV Cayman” has the meaning set forth in the recitals.

“RCIV Luxco” has the meaning set forth in the recitals.

“Realogy” means Realogy Corporation.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

“Securityholder” has the meaning set forth in the preamble.

“Sponsor Fund Preemptive Event” has the meaning set forth in Section 5.

“Sponsor Funds Preemptive Rights Offer” has the meaning set forth in Section 5.

“Sponsor Funds Preemptive Rights Offer Notice” has the meaning set forth in
Section 5.

“Sponsor Funds” means AIF VI and Domus Investment, collectively with any other
member of the Apollo Group to whom shares of Common Stock are transferred or
that otherwise acquires Common Stock (for the avoidance of doubt, excluding
Co-Investment Holdings). Immediately after the consummation of the Exchange
Offers on the Closing Date, Sponsor Funds shall also include RCIV Cayman and
RCIV Luxco. Sponsor Fund has a correlative meaning.

“Underwritten Offering” has the meaning set forth in Exhibit A.

Section 2. Equal Treatment Upon Disposition.

(i) In the event that the Sponsor Funds desire to effect any Disposition to any
third party (excluding, for the avoidance of doubt, any Affiliate of the Sponsor
Funds or member of the Apollo Group) in any transaction (including in connection
with a public offering) (a “Disposition Transaction”), the Sponsor Funds shall
give prior written notice to Co-Investment Holdings and the Company (a
“Disposition Notice”). The Disposition Notice shall set forth the material terms
(including without limitation, the number of shares of Common Stock proposed to
be sold, the price per share and the form of consideration if other than cash
for which a sale is proposed to

 

5



--------------------------------------------------------------------------------

be made) of the proposed Disposition Transaction and identify the contemplated
transferee and the Proportionate Percentage of Co-Investment Holdings.

(ii) In any Disposition Transaction, Co-Investment Holdings and the Sponsor
Funds shall transfer their respective Proportionate Percentages of Common Stock
on substantially the same terms and conditions (but in any event at the same
price per share and form of consideration). Co-Investment Holdings shall take
all necessary and desirable actions requested by the Sponsor Funds in connection
with the consummation of the Disposition Transaction, including the execution of
such agreements and such instruments and the taking of such other actions as are
reasonably necessary to provide customary representations, warranties, and
indemnities as are customarily provided in a sale transaction (provided that
(a) the proportionate liability of Co-Investment Holdings under any such
indemnity shall not exceed the proportion that the shares being sold by
Co-Investment Holdings in such Disposition Transaction bears to the total number
of shares being sold by all sellers in such transaction, (b) Co-Investment
Holdings’ obligation to indemnify shall be several and not joint, and
(c) Co-Investment Holdings shall not be required to incur liability under such
indemnity in excess of the proceeds received by Co-Investment Holdings in such
sale), as well as escrow arrangements relating to such Disposition Transaction.
It is agreed and understood that there may be more than one Disposition
Transaction. If the number of shares of Common Stock proposed to be transferred
by the Sponsor Funds together with those other shares of Common Stock that
Co-Investment Holdings shall transfer pursuant to this clause (ii), would, if
transferred, result in the proposed acquiror in a Disposition Transaction
acquiring a greater number of shares of Common Stock than such acquiror is
willing to acquire, the number of shares of Common Stock which shall be
transferred by all Securityholders in such Disposition Transaction shall be
reduced on a pro rata basis to achieve transfers which in the aggregate will
result in the acquiror acquiring its desired number of shares of Common Stock.

(iii) In connection with any Disposition Transaction that is a Public Offering,
Co-Investment Holdings shall be treated as a member of the “Apollo Group”
pursuant to Sections 4 and 5 of the MIRA (such Sections 4 and 5 are attached to
this Agreement as Exhibit A) and in the case of underwriter cutbacks applicable
to the Apollo Group pursuant to the MIRA, such cutback will be allocated among
the Sponsor Funds and Co-Investment Holdings based on their respective
Proportionate Percentages. Sections 5(f) and (g) of the MIRA shall apply mutatis
mutandis.

(iv) Except to the extent prohibited by applicable law or regulation, the
Company shall take such actions as are necessary to facilitate the participation
of Co-Investment Holdings in any Disposition Transaction pursuant to this
Section 2.

(v) No less than ten (10) business days prior to the anticipated closing date,
or at such later time as may be requested by the Sponsor Funds, in connection
with any Disposition Transaction pursuant to this Section 2, Co-Investment
Holdings shall deliver to the Sponsor Funds, the Company or the acquiror in such
Disposition Transaction, as requested by the Sponsor Funds, against payment of
the purchase price therefor, certificates representing its shares of Common
Stock to be sold (if such shares are certificated), duly endorsed for transfer
or accompanied by duly endorsed stock

 

6



--------------------------------------------------------------------------------

powers, and evidence of the absence of liens, encumbrances and adverse claims
with respect thereto and of such other matters as are deemed necessary by the
Company for the proper transfer of such shares on the books of the Company.

Section 3. No Dispositions. Without the prior written consent of the Company and
each of the Sponsor Funds, subject to Section 2 above, Co-Investment Holdings
shall not make any Disposition, directly or indirectly. The preceding sentence
shall apply with respect to all shares of Common Stock held at any time by
Co-Investment Holdings. Any Disposition or attempted Disposition in breach of
this Agreement shall be void ab initio and of no effect. In connection with any
attempted Disposition in breach of this Agreement, the Company may hold and
refuse to transfer any Common Stock or any certificate therefor, in addition to
and without prejudice to any and all other rights or remedies which may be
available to it or the Holders.

Section 4. Preemptive Rights. Co-Investment Holdings shall have the right to
participate, in whole or in part, on a pro rata basis (measured with reference
to the percentage of Common Stock owned by Co-Investment Holdings relative to
the Common Stock owned by the Sponsor Funds, collectively), in any subscription
for equity securities of the Company or any subsidiary of the Company (or
securities convertible into or exchangeable for any such equity securities) by
the Sponsor Funds (other than in connection with director or officer
compensation plans or arrangements), on the same terms, cash purchase price and
subject to the same conditions as applied to the Sponsor Funds (a “Preemptive
Event”). The offer to Co-Investment Holdings to participate in any such equity
issuance shall be made either prior to or as soon as reasonably practicable
after the relevant issuance to achieve the same effect. The Company shall give
prompt notice to Co-Investment Holdings of any Preemptive Event, including the
terms of such subscription, which Co-Investment Holdings shall have 10 days to
accept or reject (in whole or in part), provided that in the event Co-Investment
Holdings does not reply in such period, such offer shall be deemed rejected. If
and to the extent Co-Investment Holdings rejects (in whole or in part) its
respective right for subscription in a Preemptive Event, it shall forfeit such
opportunity, which opportunity shall revert to the Sponsor Funds.

Section 5. Sponsor Funds Preemptive Rights. If any time prior to (but not
including) a Qualified Public Offering, the Company or Realogy proposes to issue
or sell any equity securities (or securities convertible into, issuable upon
exercise of or exchangeable for any such equity securities, but not including
(i) securities issued pursuant to any equity compensation plans, (ii) securities
issued as a dividend or distribution on all shares of Common Stock or upon any
stock split, recapitalization or other subdivision or combination of securities,
(iii) securities issued upon the exercise, conversion or exchange of any
options, warrants or convertible securities issued on or prior to the Closing
Date or for which the Holder has had the opportunity to subscribe for pursuant
to its preemptive rights (and which shall include the Convertible Notes) and
(iv) securities issued (other than to an Apollo Holder) (X) as consideration in
an acquisition (whether by stock sale, merger, recapitalization, asset purchase
or otherwise) or (Y) in connection with a joint venture or strategic alliance
(collectively, “Company Offered Securities”), the Company shall give notice in
writing (the “Sponsor Funds Preemptive Rights Offer Notice”) to the Sponsor
Funds of such proposed issuance or sale of such equity securities (a “Sponsor
Funds Preemptive Event”). The Sponsor Funds Preemptive Rights Offer Notice shall
describe the terms of the proposed transaction, identify the proposed
purchaser(s), and contain an offer

 

7



--------------------------------------------------------------------------------

(the “Sponsor Funds Preemptive Rights Offer”) to sell Company Offered Securities
to the Sponsor Funds, at the same price, on the same terms and for the same
consideration to be paid by the proposed purchaser(s) as set forth in this
Section 5. The Sponsor Funds shall have the right to participate in the Sponsor
Funds Preemptive Event up to its respective pro rata fully-diluted portion of
its equity ownership (which shall be a fraction of the Company Offered
Securities determined by dividing (A) the number of shares of Common Stock then
owned by the Sponsor Funds on a fully diluted basis assuming the conversion of
all of its Convertible Notes by (B) the number of shares of Common Stock then
outstanding (before giving effect to the Sponsor Fund Preemptive Event) on a
fully-diluted basis assuming, among other things, the conversion of all
Convertible Notes then outstanding. The Sponsor Funds Preemptive Rights Offer
Notice shall be delivered at least fifteen (15) days prior to the relevant
issuance or sale. If the Sponsor Funds fails to accept in writing the Sponsor
Funds Preemptive Rights Offer by the tenth (10th) day after the Company’s
delivery of the Sponsor Funds Preemptive Rights Offer Notice, the Sponsor Funds
shall have no further rights with respect to the Sponsor Funds Preemptive Event;
provided, however, that if (i) any of the terms of the Sponsor Fund Preemptive
Event, taken as a whole, materially change after the date of the Sponsor Funds
Preemptive Rights Offer Notice or (ii) the issuance or sale of the Company
Offered Securities pursuant to the Sponsor Funds Preemptive Event shall not have
occurred within one hundred twenty (120) days after the delivery of the Sponsor
Funds Preemptive Rights Offer Notice (subject to extension in the event of
required regulatory approvals not having been obtained by such date but in any
event no later than one hundred eighty (180) days after delivery of the Sponsor
Funds Preemptive Rights Offer Notice), then, in each case, any additional
issuances shall again be subject to this Section 5 and the Company shall be
required to give a new Sponsor Funds Preemptive Rights Offer Notice within the
time period described above and such Holder shall have an additional ten
(10) days to accept in writing the Sponsor Funds Preemptive Rights Offer.
Notwithstanding any of the foregoing, following any Sponsor Funds Preemptive
Rights Offer Notice, the Company may immediately issue, prior to the expiration
of the time periods above, the Company Offered Securities whenever it determines
that it would be to the advantage of the Company for it to issue such Company
Offered Securities (an “Accelerated Issuance”). To the extent that the Company
effects an Accelerated Issuance and the Sponsor Funds accept in writing the
Sponsor Funds Preemptive Rights Offer, the Company will issue to the Sponsor
Funds additional Company Offered Securities at the same price, on the same terms
and for the same consideration paid by the purchaser(s) in the Accelerated
Issuance, such that the percentage of the Company Offered Securities issued to
the Sponsor Funds would equal the percentage of the Company Offered Securities
the Sponsor Funds would have otherwise received in the absence of an Accelerated
Issuance in accordance with this Section 5.

Section 6. Dividends and Distributions. In the event that any dividend is paid
on any shares of Common Stock or any other distribution is made in respect of
shares of Common Stock, shares of Common Stock owned by Co-Investment Holdings
shall be treated in the same manner (on a pro rata basis) as shares of Common
Stock owned by the Sponsor Funds.

Section 7. The Board

7.1 Composition. As of the Closing Date, the Board shall include two Directors
previously designated by Co-Investment Holdings and AIF VI, three Directors
designated by the Sponsor Funds

 

8



--------------------------------------------------------------------------------

and any additional Directors or non-voting observer designated pursuant to any
agreement in which the Company has granted to a Person any right to designate a
Director or a non-voting observer. Directors shall serve for the time periods
set forth in the Company’s Charter or Bylaws. Without limiting any
Securityholders’ rights pursuant to this Section 7.1, the Board may increase or
decrease its size in accordance with the provisions of the Charter and Bylaws.

7.2 Designation; Removal and Replacement. Each of Co-Investment Holdings, AIF VI
and the Sponsor Funds shall have the right to continue to designate Directors as
provided in Section 7.1 for so long as such Securityholder owns any shares of
Common Stock or Convertible Notes, as applicable. Any Securityholder may remove
and replace its Director designee for any reason and at any time and shall have
the right to designate a replacement Director. No delay by a Securityholder in
designating its respective Director designees shall impair such Securityholders’
right to subsequently designate its Director designee.

7.3 Implementation; Facilitation. Each of the parties to this Agreement agrees
that it shall (and shall cause its Affiliates to) cooperate in facilitating any
action described in or required by this Agreement, including by voting all of
the shares of Common Stock under its control in support of such action. Without
limiting the generality of the foregoing, each of the parties to this Agreement
agrees that it shall (and shall cause its Affiliates to) vote its shares of
Common Stock and any shares of Common Stock it holds proxies or powers of
attorney with respect to or execute consents, as the case may be, and take all
other necessary action (including nominating such designees and calling an
annual or special meeting of stockholders) in order to ensure that the
composition of the Board is as set forth in this Section 7 and otherwise to give
effect to the provisions of this Section 7. Each party shall vote its shares of
Common Stock and any shares of Common Stock it holds proxies or powers of
attorney with respect to, and shall take all other actions necessary, to ensure
that the Charter and Bylaws facilitate and do not at any time conflict with any
provision of this Agreement. The Company agrees that it will (and will cause its
officers and its Subsidiaries to) take all such action as shall be necessary
(including by voting all shares of capital stock or other equity interests that
it holds in each of its Subsidiaries, either in a meeting or in an action by
written consent) to ensure that the articles of incorporation and by-laws or
other applicable governing documents of each of its Subsidiaries are consistent
with, and do not conflict with, any provision of this Agreement and that the
boards of directors, general partners, managing members or other applicable
governing body or persons for each such Subsidiary shall act in accordance with
the provisions of this Agreement and that each Subsidiary board of directors or
other applicable governing body is as set forth in Section 7.

Section 8. Provision of Financial Statements. Prior to such time as Realogy is a
reporting company under the Securities Exchange Act of 1934, as amended, the
Company shall provide to Co-Investment Holdings such annual and quarterly
reports that the Company is required to provide to its lenders under the
Company’s senior secured credit facility.

Section 9. Notices. All notices, requests, consents and other communications
hereunder shall be in writing and will be deemed to have been duly delivered:
(i) upon personal delivery; (ii) three (3) days after being mailed by certified
or registered mail, postage prepaid, return receipt requested; (iii)

 

9



--------------------------------------------------------------------------------

one (1) Business Day after being sent via a nationally recognized overnight
courier service; or (iv) upon receipt of electronic or other confirmation of
transmission if sent via facsimile or electronic mail to the appropriate party
at the address, facsimile number or email specified on the signature pages
hereto, or at such other addresses, facsimile numbers or email addresses as the
parties may designate by written notice in accordance with this Section 9.

Section 10. Amendment. This Agreement may be amended, modified, supplemented or
waived from time to time by an instrument in writing signed by the Company and
each of the Securityholders; provided, however, that this Agreement may not be
modified in a manner that is disproportionately materially adverse (including
any amendment that adversely affects the liquidity rights or pari passu economic
status of Co-Investment Holdings or the Co-Investors vis-à-vis the Sponsor
Funds) to Co-Investment Holdings without the prior approval of Co-Investors
representing at least a majority of the interests in Co-Investment Holdings
(excluding interests held by the Sponsor Funds or any Affiliates of the Sponsor
Funds).

Section 11. Miscellaneous Provisions.

(a) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING,
THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

(b) Whenever the context requires, the gender of all words used herein shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and plural.

(c) This Agreement shall be binding upon the Company, each of the parties
hereto, and their respective permitted successors and assigns.

(d) This Agreement shall only be effective on the Closing Date and shall be
automatically terminated if the Exchange Offers contemplated herein are
terminated or abandoned; provided, that in such event, the Securityholders
Agreement, dated April 10, 2007 shall remain in full force and effect. Unless
earlier terminated by the mutual agreement of all the parties hereto (in the
case of Co-Investment Holdings, upon the approval of Co-Investors representing
at least a majority of interests in Co-Investment Holdings), this Agreement
shall terminate automatically upon the dissolution of the Company (unless the
Company continues to exist after such dissolution as a limited liability company
or in another form, whether incorporated in Delaware or another jurisdiction).

 

10



--------------------------------------------------------------------------------

(e) Any Securityholder who disposes of all of his, her or its Common Stock
and/or disposes or transfers his, her or its Convertible Notes in conformity
with the terms of this Agreement shall cease to be a party to this Agreement and
shall have no further rights hereunder other than rights to indemnification
under Section 2(iii), if applicable.

(f) Each party to this Agreement acknowledges that a remedy at law for any
breach or attempted breach of this Agreement will be inadequate, agrees that
each other party to this Agreement shall be entitled to specific performance and
injunctive and other equitable relief in case of any such breach or attempted
breach and further agrees to waive (to the extent legally permissible) any legal
conditions required to be met for the obtaining of any such injunctive or other
equitable relief (including posting any bond in order to obtain equitable
relief).

(g) This Agreement may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same agreement. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Exchange and delivery of this Agreement by
PDF via electronic mail or by exchange of facsimile copies bearing the facsimile
signature of a party shall constitute a valid and binding execution and delivery
of this Agreement by such party. Such PDF and facsimile copies shall constitute
legally enforceable original documents.

(h) Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, and such invalid, illegal or otherwise unenforceable
provisions shall be null and void as to such jurisdiction. It is the intent of
the parties, however, that any invalid, illegal or otherwise unenforceable
provisions be automatically replaced by other provisions which are as similar as
possible in terms to such invalid, illegal or otherwise unenforceable provisions
but are valid and enforceable to the fullest extent permitted by law.

(i) Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and other documents as any other party
hereto reasonably may request in order to carry out the provisions of this
Agreement and the consummation of the transactions contemplated hereby, in each
case, subject to the provisions hereunder.

(j) The parties to this Agreement agree that jurisdiction and venue in any
action brought by any party hereto pursuant to this Agreement shall exclusively
and properly lie in the Delaware State Chancery Court located in Wilmington,
Delaware, or (in the event that such court denies jurisdiction) any federal or
state court located in the State of Delaware. By execution and delivery of this
Agreement each party hereto irrevocably submit to the jurisdiction of such
courts for himself and in respect of his property with respect to such action.
The parties hereto irrevocably agree

 

11



--------------------------------------------------------------------------------

that venue for such action would be proper in such court, and hereby waive any
objection that such court is an improper or inconvenient forum for the
resolution of such action. The parties further agree that the mailing by
certified or registered mail, return receipt requested, of any process required
by any such court shall constitute valid and lawful service of process against
them, without necessity for service by any other means provided by statute or
rule of court.

(k) No course of dealing between the Company, or its subsidiaries, and the
Securityholders (or any of them) or any delay in exercising any rights hereunder
will operate as a waiver of any rights of any party to this Agreement. The
failure of any party to enforce any of the provisions of this Agreement will in
no way be construed as a waiver of such provisions and will not affect the right
of such party thereafter to enforce each and every provision of this Agreement
in accordance with its terms.

(l) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHT OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS ENTERED INTO IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN.

(m) Except as otherwise expressly provided herein or in the Co-Investment
Agreement with respect to Co-Investment Holdings and the Co-Investors (including
Section 11.02 thereof), this Agreement sets forth the entire agreement of the
parties hereto as to the subject matter hereof and supersedes all previous
agreements among all or some of the parties hereto, whether written, oral or
otherwise, as to such subject matter. Unless otherwise provided herein, any
consent required by the Company may be withheld by the Company in its sole
discretion.

(n) Except as otherwise expressly provided herein, no Person not a party to this
Agreement, as a third party beneficiary or otherwise, shall be entitled to
enforce any rights or remedies under this Agreement.

(o) If, and as often as, there are any changes in the Common Stock and/or
Convertible Notes, as applicable, by way of stock split, stock dividend,
combination or reclassification, or through merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions of this Agreement, as may be
required, so that the rights, privileges, duties and obligations hereunder shall
continue with respect to the Common Stock or Convertible Notes as so changed.

 

12



--------------------------------------------------------------------------------

(p) Without limiting anything in the Charter or the Bylaws, no director of the
Company shall be personally liable to the Company or any Securityholder as a
result of any acts or omissions taken under this Agreement in good faith.

(q) In the event additional shares of Common Stock and/or Convertible Notes as
applicable are issued by the Company to a Securityholder at any time during the
term of this Agreement, either directly or upon the exercise or exchange of
securities of the Company exercisable for or exchangeable into shares of Common
Stock, such additional shares of Common Stock or Convertible Notes, as a
condition to their issuance, shall become subject to the terms and provisions of
this Agreement, as applicable.

(r) Notwithstanding anything to the contrary contained herein, but subject to
Section 2, the Sponsor Funds may assign their rights or obligations, in whole or
in part, under this Agreement to any member of the Apollo Group. In the event
that any additional members of the Apollo Group becomes an owner of Common
Stock, such member shall automatically become party to this Agreement and this
Agreement shall be amended and restated to provide that such Person or a
designee of such Person shall have the same rights and obligations of the
Sponsor Funds hereunder.

*    *    *    *    *

 

13



--------------------------------------------------------------------------------

This Securityholders Agreement is executed by the Company and by the other
parties hereto to be effective as of the date first above written.

 

DOMUS HOLDINGS CORP. By:   /s/ Anthony E. Hull  

Name: Anthony E. Hull

Title: EVP, CFO & Treasurer

 

I-1



--------------------------------------------------------------------------------

DOMUS INVESTMENT HOLDINGS, LLC By:  

Apollo Management VI, L.P.,

    its manager

By:  

AIF VI Management, LLC,

    its general partner

By:   /s/ Laurie Medley  

Name: Laurie Medley

Title: Vice President

 

RCIV HOLDINGS, L.P. (CAYMAN) By:  

Apollo Advisors VI (EH), L.P.,

its general partner

By:  

Apollo Advisors VI (EH-GP), Ltd.,

its general partner

By:   /s/ Laurie Medley  

Name: Laurie Medley

Title: Vice President

 

APOLLO INVESTMENT FUND VI, L.P. By:  

Apollo Advisors VI, L.P.,

its general partner

By:  

Apollo Capital Management VI, LLC,

its general partner

By:   /s/ Laurie Medley  

Name: Laurie Medley

Title: Vice President

 

2



--------------------------------------------------------------------------------

DOMUS CO-INVESTMENT HOLDINGS, LLC By:  

Apollo Management VI, L.P.,

its managing member

By:  

AIF VI Management, LLC,

its general partner

By:   /s/ Laurie Medley  

Name: Laurie Medley

Title: Vice President

 

3



--------------------------------------------------------------------------------

RCIV HOLDINGS (LUXEMBOURG), S.A.R.L. By:   /s/ Laurie Medley

Name:

Title:

 

Laurie Medley

Class A Manager

 

4



--------------------------------------------------------------------------------

ANNEX I

ADDRESSES FOR NOTICE

DOMUS HOLDINGS CORP.

DOMUS INVESTMENT HOLDINGS, LLC

RCIV HOLDINGS, L.P. (CAYMAN)

RCIV HOLDINGS (LUXEMBOURG) S.A.R.L.

APOLLO INVESTMENT FUND VI, L.P.

DOMUS CO-INVESTMENT HOLDINGS LLC

c/o Apollo Management VI, L.P.

9 West 57th Street, 43rd Floor

New York, NY 10019

Attention: Ali Rashid

Email: Rashid@apollolp.com

Facsimile:

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Facsimile: (212) 735-2000

Attention:  Stacy J. Kanter, Esq.

                  Thomas W. Greenberg, Esq.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Sections 4 and 5 of MIRA

Section 4. Demand Registration Rights.

(a) Subject to the provisions of this Section 4, at any time and from time to
time after the date hereof, the Apollo Group may make one or more written
requests (each, a “Registration Request”) to the Company for registration under
and in accordance with the provisions of the Securities Act of all or part of
their shares of Common Stock.

(b) All Registration Requests made pursuant to this Section 4 will specify the
aggregate amount of shares of Common Stock to be registered and will also
specify the intended methods of disposition thereof. Subject to Section 4(c),
promptly upon receipt of any such Registration Request, the Company will use its
reasonable best efforts to effect such registration under the Securities Act
(including, without limitation, filing post-effective amendments, appropriate
qualification under applicable blue sky or other state securities laws and
appropriate compliance with the applicable regulations promulgated under the
Securities Act) of the shares of Common Stock which the Company has been so
requested to register within 180 days of such request (or within 120 days of
such request in the case of a Registration Request after a Qualified Public
Offering (subject to any lock-up restrictions)).

(c) If the Company receives a Registration Request and the Company furnishes to
the Apollo Group a copy of a resolution of the Board certified by the secretary
of the Company stating that in the good faith judgment of the Board it would be
materially adverse to the Company for a Registration Statement to be filed on or
before the date such filing would otherwise be required hereunder, the Company
shall have the right to defer such filing for a period of not more than ninety
(90) days after the date such filing would otherwise be required hereunder. The
Company shall not be permitted to take such action more than once in any 360-day
period. If the Company shall so postpone the filing of a Registration Statement,
the Apollo Group may withdraw its Registration Request by so advising the
Company in writing within thirty (30) days after receipt of the notice of
postponement. In addition, if the Company receives a Registration Request and
the Company is then in the process of preparing to engage in a Public Sale, the
Company shall inform the Apollo Group of the Company’s intent to engage in a
Public Sale and may require the Apollo Group to withdraw such Registration
Request for a period of up to 120 days so that the Company may complete its
Public Sale. In the event that the Company ceases to pursue such Public Sale, it
shall promptly inform the Apollo Group and the Apollo Group shall be permitted
to submit a new Registration Request. The foregoing shall be without prejudice
to any rights of the Apollo Group pursuant to Section 5.

(d) Registrations under this Section 4 shall be on such appropriate registration
form of the Securities and Exchange Commission (i) as shall be selected by the
Company and as shall be reasonably acceptable to the Apollo Group and (ii) as
shall permit the disposition of such Common Stock in accordance with the
intended method or methods of disposition specified in the Registration Request.
If, in connection with any registration under this Section 4 which is proposed
by the Company to be on Form S-3 or any successor form, the managing
underwriter, if any, shall advise the

 

A-1



--------------------------------------------------------------------------------

Company in writing that in its opinion the use of another permitted form is of
material importance to the success of the offering, then such registration shall
be on such other permitted form.

(e) The Company shall use its best efforts to keep any Registration Statement
filed in response to a Registration Request effective for as long as is
necessary for the Apollo Group to dispose of the covered securities.

(f) In the case of a Registration Request that involves an Underwritten
Offering, the Apollo Group shall select the underwriters, provided such
selection is reasonably acceptable to the Company.

Section 5. Piggy-Back Registration Rights.

(a) Participation. Subject to Section 5(b), if upon or at any time after the
consummation of a Qualified Public Offering (or prior to the consummation of a
Qualified Public Offering with the Company’s consent), the Company files a
Registration Statement (i) in connection with the exercise of any demand rights
by the Apollo Group or any other Holder or Holders possessing such rights, or
(ii) in connection with which the Apollo Group exercises piggy-back registration
rights (other than a registration on Form S-4 or S-8 or any successor form to
such Forms or any registration of securities as it relates to an offering and
sale to management of the Company pursuant to any employee stock plan or other
employee benefit plan arrangement) with respect to an offering that includes any
shares of Common Stock, then the Company shall give prompt notice (the “Initial
Notice”) to the Management Holders and the Management Holders shall be entitled
to include in such Registration Statement the Registrable Securities (as defined
in Section 5(h)) held by them. If the Management Holders elect to include any or
all of their Registrable Securities in such Registration Statement, then the
Company shall give prompt notice (the “Piggy-Back Notice”) to each Holder
(excluding the Management Holders) and each such Holder shall be entitled to
include in such Registration Statement the Registrable Securities held by it.
The Initial Notice and Piggy-Back Notice shall offer the Management Holders and
the Holders, respectively, the right, subject to Section 5(b) (the “Piggy-Back
Registration Right”), to register such number of shares of Registrable
Securities as each Management Holder and each Holder may request and shall set
forth (i) the anticipated filing date of such Registration Statement and
(ii) the number of shares of Common Stock that is proposed to be included in
such Registration Statement. Subject to Section 5(b), the Company shall include
in such Registration Statement such shares of Registrable Securities for which
it has received written requests to register such shares within fifteen
(15) days after the Initial Notice and seven (7) days after the Piggy-Back
Notice has been given. A Management Holder may exercise Piggy-Back Registration
Rights with respect to a Qualified Public Offering or any subsequent Public
Offering.

(b) Underwriters’ Cutback. Notwithstanding the foregoing, if a registration
pursuant to Section 4 or Section 5 involves an Underwritten Offering (as defined
in Section 5(h)(ii)) and the managing underwriter or underwriters of such
proposed Underwritten Offering advises the Company that the total or kind of
securities which such Holders and any other persons or entities intend to
include in such offering would be reasonably likely to adversely affect the
price, timing or distribution of the securities offered in such offering, then
the number of securities proposed to be included in such registration shall be
allocated among the Company, the Apollo Group, and all of the selling Management
Holders proportionately, such that the number of securities that each such
Person shall be entitled to sell in the Underwritten Offering (other than the
initial Underwritten Offering) shall be included in the following order:

 

A-2



--------------------------------------------------------------------------------

(i) In the event of an exercise of any demand rights by the Apollo Group or any
other Holder or Holders possessing such rights:

(1) first, the Registrable Securities held by the Person exercising a demand
right pursuant to Section 4 or pursuant to any other agreement in which the
Company has granted demand rights, pro rata based upon the number of Registrable
Securities proposed to be included by each such Person in connection with such
registration;

(2) second, the Registrable Securities held by the Persons requesting their
Registrable Securities to be included in such registration pursuant to the terms
of Section 5 or pursuant to any other agreement in which the Company has granted
piggy-back registration rights, pro rata based upon the number of Registrable
Securities proposed to be included by each such Person at the time of such
registration; and

(3) third, the securities to be issued and sold by the Company in such
registration.

(ii) In all other cases:

(1) first, the securities to be issued and sold by the Company in such
registration; and

(2) second, the Registrable Securities held by the Persons requesting their
Registrable Securities be included in such registration pursuant to the terms of
this Section 5 or pursuant to any other agreement in which the Company has
granted piggy-back registration rights, pro rata based upon the number of
Registrable Securities proposed to be included by each such Person at the time
of such registration.

Notwithstanding anything to the contrary set forth in this Section 5(b), if the
managing underwriter for the initial Underwritten Offering advises the Company
that the inclusion of the number of shares of Common Stock proposed to be
included in any registration by any particular Management Holder would interfere
with the successful marketing (including pricing) of such shares to be offered
thereby, then the number of such shares proposed to be included in such
registration by such Management Holder shall be reduced to the lower of the
number of such shares that the managing underwriter advises that such Holder may
sell in the Underwritten Offering and the number of such shares calculated
pursuant to the foregoing.

(c) Lock-up. If the Company at any time shall register shares of Common Stock
under the Securities Act for sale to the public, no Management Holder shall sell
publicly, make any short sale of, grant any option for the purchase of, or
otherwise dispose publicly of, any capital stock of the Company without the
prior written consent of the Company, for the period of time in which the Apollo
Group has similarly agreed not to sell publicly, make any short sale of, grant
any option for the purchase of, or otherwise dispose publicly of, any capital
stock of the Company. In addition, if requested by the managing underwriter(s),
in connection with the initial Public Offering, all Holders shall enter into a
customary lock-up agreement with the managing underwriter(s) for such period as
may be required by the managing underwriter(s), subject to customary exceptions
in the Company’s discretion.

 

A-3



--------------------------------------------------------------------------------

(d) Company Control. The Company may decline to file a Registration Statement
after giving the Initial Notice or the Piggy-Back Notice, or withdraw a
Registration Statement after filing and after such Piggy-Back Notice, but prior
to the effectiveness of the Registration Statement, provided that the Company
shall promptly notify each Holder in writing of any such action and provided
further that the Company shall bear all reasonable expenses incurred by such
Holder or otherwise in connection with such withdrawn Registration Statement.
Except as provided in Section 4(f), notwithstanding any other provision herein,
the Company shall have sole discretion to select any and all underwriters that
may participate in any Underwritten Offering.

(e) Participation in Underwritten Offerings. No Person may participate in any
Underwritten Offering hereunder unless such Person (i) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to approve such arrangements and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-ups and other documents required for such underwriting
arrangements. Nothing in this Section 5(e) shall be construed to create any
additional rights regarding the piggy-back registration of Registrable
Securities in any Person otherwise than as set forth herein.

(f) Expenses. The Company will pay all registration fees and other reasonable
expenses in connection with each registration of Registrable Securities
requested pursuant to this Section 5; provided, that each Holder shall pay all
applicable underwriting fees, discounts and similar charges (pro rata based on
the securities sold) and that all Holders as a group shall be entitled to a
single counsel (at the Company’s expense) to be selected by the Apollo Group.

(g) Indemnification.

(i) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each selling Holder, its
officers, directors, employees and representatives and each Person who controls
(within the meaning of the Securities Act) such selling Holder against any
losses, claims, damages, liabilities and expenses caused by any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, prospectus or preliminary prospectus or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statement therein not misleading, except insofar as the
same may be caused by or contained in any information furnished in writing to
the Company by such selling Holder for use therein; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, liability or expense arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
any such preliminary prospectus if (A) such selling Holder failed to deliver or
cause to be delivered a copy of the prospectus to the Person asserting such
loss, claim, damage, liability or expense after the Company has furnished such
selling Holder with a sufficient number of copies of the same and (B) the
prospectus completely corrected in a timely manner such untrue statement or
omission; and provided, further, that the Company shall not be liable in any
such case to the extent that any such loss, claim, damage, liability or expense
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission in the prospectus, if such untrue statement or
alleged untrue statement, omission or alleged omission is completely corrected
in an amendment or supplement to the prospectus and the selling Holder
thereafter fails to deliver such prospectus as so amended or supplemented prior
to or concurrently with the sale of the securities to the Person asserting such
loss, claim, damage, liability or expense after the Company had furnished such
selling Holder with a sufficient number of copies of the same. The Company will
also indemnify

 

A-4



--------------------------------------------------------------------------------

underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, their officers and directors
and each Person who controls such Persons (within the meaning of the Securities
Act) to the same extent as provided above with respect to the indemnification of
the selling Holder, if requested.

(ii) Indemnification by Selling Holders. Each selling Holder agrees to indemnify
and hold harmless, to the full extent permitted by law, the Company, its
directors, officers, employees and representatives and each Person who controls
the Company (within the meaning of the Securities Act) against any losses,
claims, damages or liabilities and expenses caused by any untrue or alleged
untrue statement of a material fact contained in any Registration Statement or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, to
the extent, but only to the extent, that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such
selling Holder to the Company for inclusion in such Registration Statement,
prospectus or preliminary prospectus and has not been corrected in a subsequent
writing prior to or concurrently with the sale of the securities to the Person
asserting such loss, claim, damage, liability or expense. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the proceeds received by such selling Holder upon the sale of the
securities giving rise to such indemnification obligation. The Company and the
selling Holders shall be entitled to receive indemnities from underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution, to the same extent as provided above with
respect to information so furnished in writing by such Persons for inclusion in
any prospectus or Registration Statement.

(iii) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt (but in any event within 30 days
after such Person has actual knowledge of the facts constituting the basis for
indemnification) written notice to the indemnifying party of any claim with
respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided, however, that any delay or failure to so
notify the indemnifying party shall relieve the indemnifying party of its
obligations hereunder only to the extent, if at all, that the indemnifying party
is actually prejudiced by reason of such delay or failure; provided, further,
however, that any Person entitled to indemnification hereunder shall have the
right to select and employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such Person unless (a) the indemnifying party has agreed in writing to pay such
fees or expenses, or (b) the indemnifying party shall have failed to assume the
defense of such claim within a reasonable time after receipt of notice of such
claim from the Person entitled to indemnification hereunder and employ counsel
reasonably satisfactory to such Person or (c) in the reasonable judgment of any
such Person, based upon advice of counsel, a conflict of interest may exist
between such Person and the indemnifying party with respect to such claims (in
which case, if the Person notifies the indemnifying party in writing that such
Person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such Person). If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld), provided that an indemnified party shall not be required
to consent to any settlement involving the imposition of equitable remedies or
involving the imposition of any material obligations on such indemnified party
other than financial obligations for which such indemnified party will be
indemnified hereunder. No indemnifying party will be required to consent to
entry of any judgment or enter into any settlement which does not

 

A-5



--------------------------------------------------------------------------------

include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect to such
claim or litigation. Whenever the indemnified party or the indemnifying party
receives a firm offer to settle a claim for which indemnification is sought
hereunder, it shall promptly notify the other of such offer. If the indemnifying
party refuses to accept such offer within 20 business days after receipt of such
offer (or of notice thereof), such claim shall continue to be contested and, if
such claim is within the scope of the indemnifying party’s indemnity contained
herein, the indemnified party shall be indemnified pursuant to the terms hereof.
If the indemnifying party notifies the indemnified party in writing that the
indemnifying party desires to accept such offer, but the indemnified party
refuses to accept such offer within 20 business days after receipt of such
notice, the indemnified party may continue to contest such claim and, in such
event, the total maximum liability of the indemnifying party to indemnify or
otherwise reimburse the indemnified party hereunder with respect to such claim
shall be limited to and shall not exceed the amount of such offer, plus
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees and disbursements) to the date of notice that the indemnifying party
desires to accept such offer, provided that this sentence shall not apply to any
settlement of any claim involving the imposition of equitable remedies or to any
settlement imposing any material obligations on such indemnified party other
than financial obligations for which such indemnified party will be indemnified
hereunder. An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim will not be obligated to pay the fees and expenses
of more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim in any one jurisdiction, unless in the written
opinion of counsel to the indemnified party, reasonably satisfactory to the
indemnifying party, use of one counsel would be expected to give rise to a
conflict of interest between such indemnified party and any other of such
indemnified parties with respect to such claim, in which even the indemnifying
party shall be obligated to pay the fees and expenses of each additional
counsel.

(iv) Other Indemnification. Indemnification similar to that specified in this
Section 5(g) (with appropriate modifications) shall be given by the Company and
each selling Holder with respect to any required registration or other
qualification of securities under Federal or state law or regulation of
governmental authority other than the Securities Act.

(v) Contribution. If for any reason the indemnification provided for in the
preceding clauses g(i) and g(ii) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by the preceding clauses g(i)
and g(ii), then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by the indemnified party and the indemnifying party, but also
the relative fault of the indemnified party and the indemnifying party, as well
as any other relevant equitable considerations, provided that no selling Holder
shall be required to contribute in an amount greater than the dollar amount of
the proceeds received by such selling Holder with respect to the sale of any
securities under this Section 5. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

(h) Certain Definitions. For purposes of this Section 5:

(i) “Registrable Securities” shall mean (i) shares of Common Stock and any
security issued or distributed in respect thereof; provided, that any
Registrable Securities shall cease to be Registrable Securities when (A) a
registration statement with respect to the sale of such Registrable

 

A-6



--------------------------------------------------------------------------------

Securities has been declared effective under the Securities Act and such
Registrable Securities have been disposed of in accordance with the plan of
distribution set forth in such registration statement, (B) such Registrable
Securities have been disposed of in reliance upon Rule 144 (or any similar
provision then in force) under the Securities Act or (C) such Registrable
Securities shall have been otherwise transferred and new certificates for them
not bearing a legend restricting further transfer under the Securities Act shall
have been delivered by the Company; and provided, further, that any securities
that have ceased to be Registrable Securities shall not thereafter become
Registrable Securities and any security that is issued or distributed in respect
of securities that have ceased to be Registrable Securities is not a Registrable
Security and (ii) any shares of Common Stock required to be registered by the
Company on behalf of any other Person possessing registration rights pursuant to
another agreement in which the Company had granted such rights.

(ii) “Underwritten Offering” means a sale of shares of Common Stock to an
underwriter for reoffering to the public.

Additional MIRA Definitions (any defined terms used in these Sections 4 and 5 of
the MIRA but not otherwise defined therein or below have substantially the same
meaning given to such terms in this Agreement)

“Apollo Group” means Domus Investment Holdings, LLC, RCIV Cayman and RCIV Luxco
and AIF IV, collectively with each of their respective affiliates (including,
for avoidance of debt, any syndication vehicles) to which any transfers of
Common Stock are made.

“Holders” means the holders of securities of the Company who are parties to the
MIRA.

“Management Holder” means Holders who are employed by, or serve as consultants
or directors to, the Company or any of its subsidiaries.

“Public Sale” means any sale, occurring simultaneously with or after an initial
public offering, of Common Stock to the public pursuant to an offering
registered under the Securities Act or to the public in the manner described by
the provisions of Rule 144 promulgated thereunder, other than an offering
relating to employee incentive plans.

“Qualified Public Offering” means (a) an Underwritten Offering of shares of
Class A Common Stock by the Company or any selling securityholders pursuant to
an effective registration statement filed by the Company with the SEC (other
than (i) a registration relating solely to an employee benefit plan or employee
stock plan, a dividend reinvestment plan, or a merger or a consolidation, (ii) a
registration incidental to an issuance of securities under Rule 144A, (iii) a
registration on Form S-4 or any successor form, or (iv) a registration on Form
S-8 or any successor form) under the Securities Act, pursuant to which the
aggregate offering price of the Class A Common Stock (by the Company and/or
other selling securityholders) sold in such offering (together with the
aggregate offering prices from any prior such offerings) is at least $200
million and (b) the listing of Company Class A Common Stock on the NASDAQ Global
Select Market, the NASDAQ Global Market, the New York Stock Exchange or any
successor exchange to the foregoing.

 

A-7